Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed September 2, 2021.
 
The proposed amendment has been entered and made of record.  Claims 1, 7 and 13 have been amended to more particularly point out and distinctly claim the invention.   
Claims 6, 2 and 14 have been cancelled.   

Applicant's amendment with respect to the pending claims 1-5, 7-11 and 13, filed September 2, 2021, places the application in condition for allowance.

Claims 1-5, 7-11 and 13 are allowed as evident by applicant’s amendment and arguments.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that receiving an approval signal from a service consumer device of the service consumer, the approval signal indicating that the service consumer allows a service provider agent of a service provider to open the lock;
receiving, from a service provider device of the service provider, a request to assign a service provider agent to open the lock;

transmitting the service agent access data to a service provider agent device associated with the service provider agent;
wherein the approval signal comprises a first access delegation, from the service consumer to the service provider, and the service agent access data comprises a second access delegation, from the service provider to the service provider agent, wherein the second access delegation includes the first access delegation.

Independent claims 7 and 13 recites an access coordinator for providing access to a physical space and a non-transitory computer-readable medium and also includes similar features to those of recited within independent claim 1; therefore, independent claims 7 and 13 are also allowed at least for the same reasons discussed above.

Claims 2-5 and 8-11 depend either directly or indirectly upon independent claims 1 and 7; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Refer to the enclosed PTO-892 for details.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684